       Case 2:18-cv-00862-BAT Document 28 Filed 01/03/19 Page 1 of 2




1
2

3
4

5
6

7                                                                            Hon. Brian A Tsuchida
8

9                                UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11                                            AT SEATTLE
12                                                   )
13   OSCAR LEE OLIVE, IV., an individual             )        Docket No. 2:18-cv-00862-BAT
                                                     )
14                    Plaintiff,                     )
15            vs.                                    )
                                                     )
16   HAYLEY MARIE ROBINSON, an                       )
     individual,
17                                                   )
               and                                   )        Plaintiff’s Amended Pleadings
18
                                                     )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                                  )
                                                     )
20
                                                     )
21                    Defendants.                    )
                                                     )
22
                                                     )
23                                                   )
24   Plaintiff Oscar Lee Olive, IV submits his response to the need of Amended Pleadings due by the
     court. At this time no Amended Pleadings is needed.
25
26

27
28   Plaintiff’s Amended Pleadings            - 1! -               Oscar Olive (Plaintiff) Parties
                                                                   101 N. Ocean Drive Suite 132
                                                                   Hollywood, FL 33019
                                                                   850-319-9023
       Case 2:18-cv-00862-BAT Document 28 Filed 01/03/19 Page 2 of 2



     Dated: January 3, 2019                     Respectfully submitted,
1
2

3
4

5
6
                                          By:   _______________________________
7
                                                Oscar Lee Olive, IV
8
                                                Plaintiff, In Pro Per
9
                                                Oscar.L.Olive@gmail.com
10
                                                (850) 319-9023
11
12

13
14

15
16

17
18

19
20

21
22

23
24

25
26

27
28   Plaintiff’s Amended Pleadings    - 2! -               Oscar Olive (Plaintiff) Parties
                                                           101 N. Ocean Drive Suite 132
                                                           Hollywood, FL 33019
                                                           850-319-9023
